Citation Nr: 1718704	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  10-03 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served in the Puerto Rico National Guard from 2001 to 2013 with active duty for training from October 2002 to March 2003, and periods of active duty service from October 2003 to July 2004, and from November 2006 to March 2008.

This case comes before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue on appeal was before the Board in October 2012, June 2013, December 2013, April 2015, and December 2015, when it was remanded for additional evidentiary development. 

As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's GERD is not etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA has satisfied its duties to notify and assist the Veteran under the governing laws and regulations.

II. Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

III. GERD

The Veteran is seeking service connection for GERD.  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty service, even though there is no evidence of such disease during service. 38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309(a).  Neither GERD nor reflux esophagitis is a chronic disease subject to presumptive service connection under §§ 3.307 and 3.309.  

Additionally, service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability which cannot be attributed to any known clinical diagnosis, but which instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016. 38 C.F.R. § 3.317 (a)(1).  A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. Id.

The Veteran's service in Afghanistan does not qualify the Veteran as a Persian Gulf Veteran as Afghanistan is not part of the Southwest Asia theater of operations for the purposes of 38 U.S.C. § 1117. 38 C.F.R. § 3.317 (e)(2); Cox v. McDonald,28 Vet. App. 318.  

As no presumption is warranted for service connection as contemplated by §§ 3.309 or 3.317.  The Board will now address whether service connection on a direct basis is warranted.

The Veteran has argued that his GERD was caused by his diet of eating MREs during his service.  As explained below, the Board finds that service connection is not warranted.

The Veteran's service treatment records are silent with regard to any diagnosis of or treatment for GERD during his active duty service.  In a January 2008 post deployment exam, the Veteran denied any symptoms of diarrhea, vomiting, or frequent indigestion.  

In June 2008, VA treatment records were negative for GI symptoms or use of medications.  In August 2008, VA treatment records show that the Veteran reported heartburn.  

In December 2008, VA treatment records show that the Veteran complained of heartburn and was diagnosed, based on his lay report of symptoms, with GERD.  Medication was prescribed and the Veteran was instructed to watch his diet.  This diagnosis was made by a nurse and without benefit of diagnostic testing.  

On VA examination later that month, the Veteran stated that several months after arriving in Afghanistan he started to have heartburn, reflux, excessive belching, and nausea but no vomiting.  The Veteran stated that he did not seek treatment during service but bought over the counter medication to help relieve the symptoms.  The Veteran went on to state that the symptoms would worsen after eating and could last a couple of hours.  

In conjunction with his nexus examination, the Veteran was referred for a digital fluoroscopic and radiographic evaluation of the upper gastrointestinal tract.  On fee-basis imaging, his stomach distended well without intrinsic or extrinsic lesions.  The duodenal bulb, sweep and proximal jejunum were unremarkable.  The overall impression by the upper gastrointestinal series was normal, with no clinical evidence of obstruction, hiatal hernia, or GERD.   

In a March 2009 VA primary care assessment, GERD was noted as being controlled with Ranitidine medication for the Veteran's stomach.  The Veteran's active outpatient medications list throughout his progress notes from March thru December 2009 show that the Veteran continued to take Ranitidine for his stomach.  

On April 2013 the Veteran was afforded a VA examination evaluation of the upper GI tract.  The impression was a gastroesophageal reflux to the thoracic inlet and possible reflux esophagitis.  

On May 2015 the Veteran was afforded a VA examination where the examiner opined that GERD was less likely than not (less than 50%) incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that service treatment records were silent for complaints, evaluation, or treatment of GERD during the Veteran's active military service.  The examiner noted that the December 2008 upper GI was negative for signs of GERD or any other disability.  Finally the examiner noted that while the Veteran was diagnosed with GERD on a QTC evaluation on April 2013, this was several years after being released from service.  

In a February 2016 VA supplemental opinion, the examiner clarified that she had reviewed the full record (which includes the Veteran's lay statements and prior diagnoses of record), but that her opinion that the Veteran's GERD was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness was unchanged.  The examiner noted that service treatment records were silent for complaints, evaluation, or treatment of claimed GERD conditions during the Veteran's active military service.  Similarly, the examiner goes on to state that the Veteran had a upper GI series done within a year of being released from active military service on December 2008 with no evidence of claimed gastroesophageal reflux found in the examination.  And finally that a post deployment exam done on January 2008 was silent for signs and symptoms related to claimed GERD condition.  

The Board notes that lay persons are competent to provide opinions on some medical issues. See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran's GERD, is due to service, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran is competent to testify as to observable symptoms such as stomach pain and heartburn in service, but the lay opinions as to diagnosing that stomach pain and heartburn as GERD is not competent evidence.  The Veteran has not established that he has the required education, training, or expertise to competently diagnose the underlying disability and identify the associated etiology, which is a complex medical question.  See 38 C.F.R. § 3.159 (a)(1).  The medical nexus opinions of record, read as a whole, are clear that the Veteran did not have a clinical diagnosis of GERD, or any other GI disability, in December 2008.  Those opinions are supported by the clinical record.  The Board acknowledges that there was a medical diagnosis in December 2008, but that diagnosis was made without benefit of diagnostic testing, which was done a week later and was negative for any signs of GERD or other GI disability.  Therefore, there is no medically supported diagnosis of GERD in December 2008.  Furthermore, the Veteran's continued use of medication from that time was based on an inaccurate diagnosis and does not support his claim for GERD.  

Diagnostic testing in April 2013 confirmed that the Veteran had developed GERD sometime after the December 2008 VA examination.  However, nothing in the record, other than the Veteran's own lay statements, supports a nexus to service.  The Veteran stated that several months after arriving in Afghanistan he started to have GERD symptoms.  While the Board recognizes that the Veteran is competent to testify to those symptoms capable of lay observation, the Veteran's testimony is contradicted by the medical record, including his own contemporaneous lay statements upon returning from deployment on a January 2008 questionnaire, and treatment records following active service in June 2008 that he did not have symptoms of GERD/GI disability at that time.  This inconsistency leads the Board to the conclusion that the Veteran's reports made in the course of seeking VA benefits for GERD are not credible.  Thus, the Veteran's statements indicating an onset of GERD/GI symptoms in service is not probative evidence supporting his claim.  

Based on a review of the evidence, the Board finds that the Veteran's GERD is not related to service.  As noted above, VA examiners provided negative nexus opinions that the Veteran did not have GERD in December 2008, and that his later-diagnosed GERD is not related to his active service.  The Veteran's lay reports of symptom onset of later-diagnosed GERD during active service are not credible.  Therefore, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for GERD.  As the preponderance of the evidence is against this issue, the benefit of the doubt rule does not apply, and the Veteran's claim of entitlement to service connection for GERD is denied.  See 38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for GERD is denied.


____________________________________________
M. E. Larkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


